DETAILED ACTION
This non-final office action is in response to claims filed 08/20/2021.
Claims 1-2, 4-7, 11, and 14-17 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new ground of rejection presented in this action.


Claim Objections 
	In response to the applicant’s amendments the objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672).
Regarding Independent Claim 1,
Henry teaches a method, comprising:
receiving, by a computer system, information specifying a current user interface (UI) and a new UI ([0042]-[0043], Fig. 1: Transition management module 108 receives an initial UI state 110 and a final UI state 112);
identifying, by the computer system, one or more differences between the current UI and the new UI ([0004]: The system assesses the similarities and differences between the two UI states);
generating, by the computer system based on the identified differences, information specifying a plurality of candidate intermediate UIs ([0058], Fig. 4: Intermediary UI states contain shared elements (a bounding box and a circle) that are in the process of transitioning), wherein the plurality of candidate intermediate UIs include a plurality of UI elements ([0058]-[0059]: The intermediary UI states contain a plurality of incoming and outgoing elements); and
determining, by the computer system, a UI migration plan that specifies a set of one or more of the plurality of candidate intermediate UIs that are displayable in order to migrate from the current UI to the new UI ([0044]: A timing function 114 and a transition duration 116 determine the particular manner in which various elements are animated during the transition from the initial UI state 110 to the final UI state 112. Fig. 4 illustrates three intermediary states that are displayed to the user during a transition from an initial UI state to a final UI state).  
	Henry does not teach:
scoring, by the computer system, the plurality of candidate intermediate UIs relative to a specified set of design criteria used to generate the new UI; and
wherein the set of candidate intermediate UIs is selected based on the scoring.  
	However, Hailpern teaches: 
 scoring, by the computer system, the plurality of candidate intermediate UIs relative to a specified set of design criteria used to generate the new UI (Based on the example provided in [00249-00250] of the applicant’s specification the examiner has interpreted a specified set of design criteria to be rules associated with UI components. Hailpern teaches in [0024] and [0040] that a plurality of candidate UI styles (including palettes, flavors, etcetera) may be rated according to various usability criteria. Flavors include a collection of shapes and fonts); and
([0024]: The one or more UI styles may then be selected for use in the End-Product using the ratings for the candidate UI styles).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern so that the plurality of candidate intermediate UIs are scored relative to a specified set of design criteria used to generate the new UI and the set of candidate intermediate UIs is selected based on the scoring. 
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 2,
Henry and Hailpern teach the method of claim 1. Henry further teaches wherein the UI migration plan further specifies a display order and timing information for the set of candidate ([0058], Fig. 4: Timing function 114 is used to indicate the duration of each intermediary state of the user interface in a predetermined order).

Regarding Independent Claim 11,
Henry and Hailpern a non-transitory computer-readable medium having program instructions stored thereon ([0066]: Computer executable code is stored in a non-transitory computer readable medium) that are executable by a user interface (UI) system to perform operations comprising:
receiving information specifying a current user interface (UI) and a new UI ([0042]-[0043], Fig. 1: Transition management module 108 receives an initial UI state 110 and a final UI state 112);
identifying one or more differences between the current UI and the new UI ([0004]: The system assesses the similarities and differences between the two UI states);
generating, based on the identified differences, information specifying a plurality of candidate intermediate UIs ([0058], Fig. 4: Intermediary UI states contain shared elements (a bounding box and a circle) that are in the process of transitioning), wherein the plurality of candidate intermediate UIs include a plurality of UI elements ([0058]-[0059]: The intermediary UI states contain a plurality of incoming and outgoing elements); and
([0044]: A timing function 114 and a transition duration 116 determine the particular manner in which various elements are animated during the transition from the initial UI state 110 to the final UI state 112. Fig. 4 illustrates three intermediary states that are displayed to the user during a transition from an initial UI state to a final UI state), and wherein the UI migration plan includes a display order and timing information for the set of candidate intermediate UIs ([0058]: Timing information is used to display various states of the user interface in a predetermined order).  
	Henry does not teach:
scoring the plurality of candidate intermediate UIs relative to a specified set of design criteria used to generate the new UI; and
wherein the set of candidate intermediate UIs is selected based on the scoring.
	However, Hailpern teaches:
scoring the plurality of candidate intermediate UIs relative to a specified set of design criteria used to generate the new UI (Based on the example provided in [00249]-[00250] of the applicant’s specification the examiner has interpreted a specified set of design criteria to be rules associated with UI components. Hailpern teaches in [0024] and [0040] that a plurality of candidate UI styles (including palettes, flavors, etcetera) may be rated according to various usability criteria. Flavors include a collection of shapes and fonts); and
([0024]: The one or more UI styles may then be selected for use in the End-Product using the ratings for the candidate UI styles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern so that the plurality of candidate intermediate UIs are scored relative to a specified set of design criteria used to generate the new UI and the set of candidate intermediate UIs is selected based on the scoring. 
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 15,
Henry and Hailpern teach the non-transitory computer-readable medium of claim 11. Henry further teaches wherein a number of candidate intermediate UIs specified in the ([0058]-[0059]: The intermediary UI states contain a plurality of incoming and outgoing elements).  

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in further view of Jain (US 2017/0262164).
Regarding Dependent Claim 3,
Henry and Hailpern teach the method of claim 2. Henry further teaches wherein the UI migration plan is specific to a particular user ([0044]: The transition for the user interface applies to each user). Henry and Hailpern do not teach wherein the display order and the timing information are determined based on historical user activity metrics tracked for the particular user.
However, Jain teaches wherein the display order and the timing information are determined based on historical user activity metrics tracked for the particular user ([0081]: Dynamic reconfiguration module adjusts the presentation of information based on historical patterns of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Jain so that the display order and timing information are determined based on historical user activity metrics tracked for the particular user.
(Jain [0004]).

Regarding Dependent Claim 12,
This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in further view of Ahmed (US 2014/0189490).
Regarding Dependent Claim 4,
Henry and Hailpern teach the method of claim 1, but do not teach wherein the UI migration plan is adaptable during operation of the UI migration plan, and wherein adaptation of the UI migration plan is based on tracking user activity metrics during display of at least one of the set of candidate intermediate UIs.
However, Ahmed teaches wherein the UI migration plan is adaptable during operation of the UI migration plan, and wherein adaptation of the UI migration plan is based on tracking user activity metrics during display of at least one of the set of candidate intermediate UIs ([0017]: Change animation program 114 provides weights to factors for prioritizing changes to a UI animation. The weights or how to prioritize the factors are controlled by a user through configuring the settings of change animation program 114 or through runtime control, thus the UI animation is adaptable during operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Ahmed so that the UI migration plan is adaptable during operation of the UI migration plan, and adaptation of the UI migration plan is based on tracking user activity metrics during display of at least one of the set of candidate intermediate UIs.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adapting the animation of the UI according to the user’s desire (Ahmed [0003]).

Regarding Dependent Claim 5,
	Henry and Hailpern teach the method of claim 1. Henry further teaches: causing display, by the computer system according to the UI migration plan, of at least one of the set of candidate intermediate UIs ([0058]-[0060]: Multiple intermediary UI states are displayed according to the timing function and transition module). Henry and Hailpern do not teach receiving, by the computer system from a user computing device, user activity metrics, wherein the user activity metrics are tracked during display of the at least one of the set of candidate intermediate UIs; and in response to receiving the user activity metrics, changing, by the computer system, one or more intermediate UIs included in the set that are yet to be displayed.
However, Ahmed teaches receiving, by the computer system from a user computing device, user activity metrics, wherein the user activity metrics are tracked during display of the ([0017]: Change animation program 114 provides weights to factors for prioritizing changes to a UI animation. The weights or how to prioritize the factors are controlled by a user through configuring the settings of change animation program 114 or through runtime control, thus the UI animation is adaptable during operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Ahmed so that user activity metrics are tracked during display of the at least one of the set of candidate intermediate UIs and in response to receiving the user activity metrics, changing, by the computer system, one or more intermediate UIs included in the set that are yet to be displayed.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adapting the animation of the UI according to the user’s desire (Ahmed [0003]).

Regarding Dependent Claim 6,
	Henry, Hailpern, and Ahmed teach the method of claim 5. Ahmed further teaches wherein the user activity metrics include, for the set of candidate intermediate UIs, at least one of: clicking within the user interface ([0018]: User interface receives input from a user).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in further view of Shack (US 2018/0267777).

Henry and Hailpern teach the method of claim 1, but do not explicitly teach wherein a number of intermediate UIs specified in the generated information is based on a quantity of identified differences between the current UI and the new UI, and wherein the identified differences include differences in attributes of UI content in the current UI and the new UI, including removal of UI content and changes in the attributes of UI content that remains.
However, Shack teaches wherein a number of intermediate UIs specified in the generated information is based on a quantity of identified differences between the current UI and the new UI ([0029]-[0031]: A design space of all possible user interface layouts is determined based on design actions used to modify the user interface. Design actions may change the appearance of a user interface element), and wherein the identified differences include differences in attributes of UI content in the current UI and the new UI, including removal of UI content and changes in the attributes of UI content that remains ([0032]: A design action can include decreasing the text size for a label or widget, by decreasing text size the larger text is removed and replaced with smaller text).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Shack so that a number of intermediate UIs specified in the generated information is based on a quantity of identified differences that include differences in attributes of UI content in the current UI and the new UI, including removal of UI content and changes in the attributes of UI content that remains.
(Shack [0032]).

Regarding Dependent Claim 8,
Henry, Hailpern, and Shack teach the method of claim 7. Henry further teaches wherein the number of intermediate UIs specified in the generated information is further based on identifying a quantity of dependencies included in content of the current and new UIs ([0004], [0025]-[0026]: During a transition the similarities and differences of UI elements, which may include elements such as menus, are assessed). Shack further teaches wherein the one or more intermediate UIs are generated according to the identified dependencies ([0032]: In a possible user interface a design action is used to associate a label a widget, thus the intermediate UI is indicated as having a UI element that is dependent on another UI element).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in view of Shack (US 2018/0267777) in further view of Torres (US 2017/0286547).
Regarding Dependent Claim 9,
Henry, Hailpern, and Shack teach the method of claim 8. Henry, Hailpern, and Shack do not explicitly teach wherein the dependencies specify that at least two UI elements included in the current UI must be displayed at the same time within the current UI.
([0033]: A menu bar contains a plurality of elements that are displayed together at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry, Hailpern, and Shack with Torres so that the dependencies specify that at least two UI elements included in the current UI must be displayed at the same time within the current UI.
One of ordinary skill in the art would be motivated to do because known work in one field of endeavor may prompt variations of use in either the same or other fields based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in further view of Cragun (US 2015/0193091)
Regarding Dependent Claim 10,
Henry and Hailpern teach the method of claim 1, but do not teach wherein the scoring relative to the specified set of design criteria includes: determining an extent to which the one or more candidate intermediate UIs satisfy one or more accessibility rules.
However, Cragun teaches determining an extent to which the one or more UIs satisfy one or more accessibility rules ([0102]: A user interface design can be evaluated to check for compliance with usability rules, user-friendliness specifications, security rules, regulatory compliance rules, and other types of rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Cragun so that the scoring includes determining an extent to which the one or more candidate intermediate UIs satisfy one or more accessibility rules.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by confirming that features to assist a user in interacting with a particular aspect of a given user interface are incorporated into the design (Cragun [0003]).

Regarding Dependent Claim 16,
Henry and Hailpern teach the non-transitory computer-readable medium of claim 11, but do not explicitly teach wherein the set of design criteria used to generate the new UI includes one or more rules of a user interface design specification that specify a design palette for the new UI.  
	However, Cragun teaches wherein the set of design criteria includes one or more rules of a user interface design specification that specify accessibility ([0102]: A user interface design can be evaluated to check for compliance with usability rules, user-friendliness specifications, security rules, regulatory compliance rules, and other types of rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Hailpern with Cragun so 
One of ordinary skill in the art would be motivated to do so in order to improve user experience by confirming that features to assist a user in interacting with a particular aspect of a given user interface are incorporated into the design (Cragun [0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Hailpern (US 2020/0409672) in view of Jain (US 2017/0262164) in further view of Ahmed (US 2014/0189490).
Regarding Dependent Claim 14,
Henry, Hailpern, and Jain teach the non-transitory computer-readable medium of claim 12, but do not teach wherein the UI migration plan is adaptable during operation of the UI migration plan, and wherein adaptation of the UI migration plan is based on tracking user activity metrics, and wherein the UI migration plan is adaptable during display of at least one of the set of one or more candidate intermediate UIs.
However, Ahmed teaches wherein the UI migration plan is adaptable during operation of the UI migration plan, and wherein adaptation of the UI migration plan is based on tracking user activity metrics, and wherein the UI migration plan is adaptable during display of at least one of the set of one or more candidate intermediate UIs ([0017]: Change animation program 114 provides weights to factors for prioritizing changes to a UI animation. The weights or how to prioritize the factors are controlled by a user through configuring the settings of change animation program 114 or through runtime control, thus the UI animation is adaptable during operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry, Hailpern, and Jain with Ahmed so that user activity metrics are tracked during display of the at least one of the set of candidate intermediate UIs and in response to receiving the user activity metrics, changing, by the computer system, one or more intermediate UIs included in the set that are yet to be displayed.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adapting the animation of the UI according to the user’s desire (Ahmed [0003]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Ahmed (US 2014/0189490).
Regarding Independent Claim 17,
Henry teaches a method, comprising:
receiving, by a server computer system, a base user interface (UI) migration plan ([0071]: A server may implement the components of the invention (i.e., Fig. 1) and interact with a client computer having a UI through which a user interacts), wherein the base UI migration plan includes a set of intermediate UIs that are displayable in order to migrate from a current UI to a new UI ([0042]-[0043], Fig. 1: Transition management module 108 receives an initial UI state 110 and a final UI state 112), wherein UIs in the set of intermediate UIs are generated based on one or more ([0058]-[0059]: The intermediary UI states that are generated contain a plurality of incoming and outgoing elements);
transmitting, by the server computer system to a user computer device, the set of intermediate UIs included in the base UI migration plan, wherein the set of intermediate UIs are displayable by the user computer device ([0058], Fig. 4: Intermediary UI states display shared elements that are in the process of transitioning).
	Henry does not teach:
receiving, by the server computer system from the user computer device, user activity metrics tracked for a user of the user computer device relative to the display of at least one of the set of intermediate UIs included in the base UI migration plan; and altering, by the server computer system based on the received user activity metrics, the base UI migration plan.  
	However, Ahmed teaches:
receiving, by the server computer system from the user computer device, user activity metrics tracked for a user of the user computer device relative to the display of at least one of the set of intermediate UIs included in the base UI migration plan; and altering, by the server computer system based on the received user activity metrics, the base UI migration plan ([0017]: Change animation program 114 provides weights to factors for prioritizing changes to a UI animation. The weights or how to prioritize the factors are controlled by a user through configuring the settings of change animation program 114 or through runtime control, thus the UI animation is adaptable during operation).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Ahmed so that user activity metrics are tracked for a user of the user computer device relative to the display of at least one of the set of intermediate UIs included in the base UI migration plan and the base UI migration plan is altered based on the received user activity metrics.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adapting the animation of the UI according to the user’s desire (Ahmed [0003]).

Regarding Dependent Claim 19,
Henry and Ahmed teach the method of claim 17. Ahmed further teaches wherein the altering includes one or more of the following: changing a display order for UIs included in the UI migration plan, changing timing of display for UIs included in the UI migration plan, and changing one or more of the UIs included in the set of intermediate UIs ([0017]: The speed of animating the changes and an animation order can be adjusted by a runtime change).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Ahmed (US 2014/0189490) in further view of Jain (US 2017/0262164).
Regarding Dependent Claim 18,

	However, Jain teaches updating, by the server computer system based on historical user activity metrics, the base UI migration plan ([0081]: Dynamic reconfiguration module adjusts the presentation of information based on historical patterns of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Ahmed with Jain so that historical user activity metrics are used to update the base UI migration plan.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by adjusting the user interface according to the user’s needs learned from explicit user input (Jain [0004]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0057534) in view of Ahmed (US 2014/0189490) in further view of Nelson (US 2020/0117444).
Regarding Dependent Claim 20,
Henry and Ahmed teach the method of claim 17, but do not teach wherein the one or more identified differences between the current UI and the new UI are identified based on an analysis of program code and one or more UI screenshots included in information specifying the current UI and the new UI.
However, Nelson teaches wherein the one or more identified differences between the current UI and the new UI are identified based on an analysis of program code and one or more ([0014]: a comparison of changes to code and visual changes of a GUI using screenshots is made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry and Ahmed with Nelson so that the identified differences between the current and new UIs are determined using an analysis of program code and one or more screenshots included in information specifying the current UI and the new UI.
One of ordinary skill in the art would be motivated to do so in order to use improved techniques for identifying changes in UIs (Nelson [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176